Citation Nr: 0907085	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
operative recurrent right inguinal hernia, rated as 10 
percent disabling until May 1, 2008.

2.  Entitlement to a compensable evaluation for post-
operative recurrent right inguinal hernia from May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to 
September 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO), that granted service connection for post-
operative, recurrent right inguinal hernia, with a 
noncompensable evaluation.

The Veteran appeared for a Board hearing in August 2007.  A 
transcript has been associated with the claims file.

The Board remanded the issue in October 2007 for additional 
development.  The RO subsequently granted a 10 percent 
initial evaluation from June 30, 2005 thru March 9, 2008 and 
a noncompensable evaluation from May 1, 2008 for the 
disability.  The RO granted a temporary total disability 
rating from March 10, 2008 to May 1, 2008 under 38 C.F.R. 
§ 4.30 for surgery necessitating convalescence, an issue 
which is not before the Board.


FINDINGS OF FACT

1.  Prior to March 2008, the Veteran's right inguinal hernia 
was postoperative recurrent, readily reducible, and well 
supported by a truss.

2.  Subsequent to the Veteran's third hernia repair, evidence 
since May 1, 2008 shows no reoccurrence of the right inguinal 
hernia.


CONCLUSION OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation greater than 10 percent for the service-connected 
post-operative recurrent right inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2008).

2.  The criteria for the assignment of a compensable 
disability evaluation subsequent to May 2008 for the service-
connected post-operative recurrent right inguinal hernia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 4.114, Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found. In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disability.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The RO granted the Veteran a 10 percent initial evaluation 
from June 30, 2005 thru March 9, 2008 and a noncompensable 
evaluation from May 1, 2008 for his service connected post-
operative recurrent right inguinal hernia under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7338 (2008), inguinal hernia.  
The Veteran was granted a temporary total disability rating 
from March 10, 2008 until May 1, 2008 under 38 C.F.R. § 4.30 
based on surgery necessitating convalescence.

Under DC 7338, a small, reducible hernia, a hernia without 
true hernia protrusion, or a hernia that is preoperative but 
remediable is rated as noncompensable.  A 10 percent rating 
is warranted for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  

Important for this case, a small, post-operative recurrent 
hernia or an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating.  A large post-
operative, recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating.  38 
C.F.R.  § 4.114, DC 7338.

I.  Initial Rating

The Veteran filed his claim for service connection in June 
2005.  A VA examination was held in December 2005.  The 
examiner reviewed the claims file.

The examiner noted the Veteran's initial hernia repair in the 
1980s and the recurrence in 2000.  The hernia was repaired 
the second time laproscopicly.

The Veteran reported a third recurrence in 2004, however, he 
was advised against another repair as scar tissue could 
increase the risk for incurrence.  

The Veteran reported flairs when standing or walking longer 
than 15 minutes.  For the pain, he will lie down for about an 
hour and place an ice bag and icy hot or Ben Gay type 
products on the groin to relieve the pain.

The Veteran was not wearing a belt or truss at the time of 
the exam.  The physical examination showed a soft abdomen 
with discomfort on palpation of the right inguinal abdomen.  
The examiner was unable to palpate or visualize the mass and 
noted that the scar in the right groin was very difficult to 
visualize as it had faded with very little color change.  The 
scar was not adherent and was smooth in texture, stable 
without breakdown, flat surface, superficial, 
noninflammatory, non keloid, and flexible.  

The VA examination weighs against a finding of a rating 
greater than 10 percent as the evidence fails to show that 
the Veteran's hernia was not well supported by truss and 
fails to show that the hernia was not readily reducible.  

Also of record are VA outpatient treatment records.  Records 
show the Veteran's hernia repair in April 2000 and also show 
complaints of pain in the right groin area in July 2007.  
None of the records show that the hernia was not operable, 
irremediable, not well supported by a truss, or not readily 
reducible, thus weighing against a disability rating greater 
than 10 percent.

The Veteran testified before the Board in August 2007.  He 
testified that he was wearing a truss to keep his hernia from 
protruding.  He also testified that the hernia caused pain 
and limited his ability to walk and stand for long periods.  
The Veteran also noted that he had been placed on work 
restriction from the VA Medical Center (VAMC).  

The Board acknowledges the Veteran's subjective complaints of 
pain and irritation in the right groin area raised at his 
August 2007 hearing before the undersigned.  The Veteran is 
competent to report his symptoms, and is found to be 
credible.  However, in light of the objective findings 
discussed above, a compensable rating is not possible under 
Diagnostic Code 7338.  There are no other relevant Diagnostic 
Codes for consideration.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's 
residual scar from his hernia repairs.  However, the 
objective findings upon VA examination in August 2007 reveal 
that the scar is asymptomatic.  As the scar does not manifest 
itself in symptomatology separate and distinct from the 
inguinal hernia itself, a separate grant of service 
connection for such scar is not appropriate here.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2008).

In conclusion, there is no basis for assignment of an initial 
evaluation greater than 10 percent for the Veteran's post-
operative recurrent right inguinal hernia.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Rating from May 2008

In March 2008, the Veteran had his third surgery to repair 
his right inguinal hernia.  He was granted a temporary total 
disability rating from March 10, 2008 until May 1, 2008 for 
convalescence.

In June 2008, the Veteran had another VA examination.  The 
examiner reviewed the claims file.

On exam, the hernia wound area was well healed, intact, and 
stable with no depression, irregular texture,  but smooth and 
consistent with surrounding skin and color.

The physician examined the inguinal canal and inguinal ring 
and found the areas stable.  The Valsalva maneuver showed no 
bulge or protrusion through the canal.  With coughing, there 
was no bulge palpated.

The examiner diagnosed the Veteran with a right inguinal 
hernia with surgical repair and residuals of numbness and 
intermittent pain.  The surgical area was still in the 
healing process.

The Board has reviewed all of the evidence and finds that the 
VA examination and outpatient treatment records weigh against 
a finding of a compensable evaluation from May 1, 2008, at 
this time.  The evidence fails to show a post-operative 
recurrent, readily reducible hernia well supported by a 
truss.  The Veteran underwent surgery to repair the hernia in 
March 2008 and in June 2008, the VA examiner found that the 
inguinal canal and inguinal ring were stable.  No bulge or 
protrusion was noted through the canal.

The problem the Veteran has had in the past with this service 
connected problem is clear from the record.  If, at any 
point, the condition worsens, he is encouraged to file a new 
claim.  

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 7804 for the Veteran's 
residual scar from his hernia repairs.  However, the 
objective findings upon VA examination in June 2008 reveal 
that the scar is asymptomatic.  As the scar does not manifest 
itself in symptomatology separate and distinct from the 
inguinal hernia itself, a separate grant of service 
connection for such scar is not appropriate here.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2008).

In conclusion, there is no basis for assignment of a 
compensable evaluation for the Veteran's operative recurrent 
right inguinal hernia from May 1, 2008.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided in 
August 2005, before service connection was granted, was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted employment records 
and statements and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded a VA medical 
examination in December 2005 and June 2008.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased initial evaluation for post-
operative recurrent right inguinal hernia, currently rated as 
10 percent disabling, is denied.

Entitlement to a compensable evaluation for post-operative 
recurrent right inguinal hernia from May 1, 2008 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


